Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 6/10/2021, has been entered into the record. 
Claims 1-3, 5-14 and 21-27 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shero et al. (US Pub. No. 2014/0273428 A1), hereafter referred to as Shero, in view of Wu et al. (US Patent No. 10,014,185 B1), hereafter referred to as Wu, and further in view of Ha et al. (US Pub. No. 2018/0040620 A1), hereafter referred to as Ha.

As to claim 11, Shero discloses a method of forming a semiconductor device (fig 2, device 200; [0041]), the method comprising:
forming a gate dielectric layer (fig 2, dielectric 202);
depositing a work-function layer (206) over the gate dielectric layer (202);
forming a first metal capping layer (208) over the work-function layer (206);

after the first treatment, forming a second metal capping layer over the work-function layer ([0047] the layer 208 includes ALD layers formed in cycles with the treatment being performed in each cycle therefore the upper layer of 208 is considered to be the second metal capping layer);
performing a second treatment on the first metal capping layer ([0047] the protective treatment performed with each ALD cycle), wherein the second treatment is performed by using a second silicon-containing gas to soak the first metal capping layer ([0059] and [0069]), wherein the first treatment, the forming the second metal capping layer, and the second treatment are in-situ performed in a same vacuum environment (Shero does not explicitly recite that the treatments are and capping layer are performed in-situ, however, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the ALD and accompanying treatment process in situ in a same vacuum environment since there is no reason to add the additional manufacturing process of breaking the vacuum environment during the ALD and treatment 
Shero further teaches that the protective treatment is used because it is costly, difficult and complex to manufacture the metal layers without exposure to air ([0022]-[0024]), however, does not explicitly disclose that the TiN capping layer is exposed to air through a vacuum break.  Nonetheless, Wu discloses that in the advanced integration scheme of 10nm and beyond it is well known that a TiN used as a metal capping layer for a gate process is exposed on the surface before the sequential metal deposition (col. 1, lines 34-43).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to expose the metal nitride capping layer of Shero to air through a vacuum break and accompanying process of taught by Wu since this allows for the advanced integration scheme of 10nm and beyond.  
Shero in view of Wu does not disclose forming a semiconductor fin protruding higher than isolation regions on opposite side of the semiconductor fin;
forming a dummy gate stack on a portion of the semiconductor fin;
forming a source/drain region based on the semiconductor fin, wherein the source/drain region is on a side of the dummy gate stack;

removing the dummy gate stack to leave a trench in the inter-layer dielectric; and 
forming a gate dielectric extending into the trench. 
Nonetheless, Ha discloses forming a semiconductor fin protruding higher than isolation regions on opposite side of the semiconductor fin (fig 15, fin FA higher than isolation regions 112);
forming a dummy gate stack (fig 16, dummy gate stack DGS) on a portion of the semiconductor fin (FA);
forming a source/drain region (172) based on the semiconductor fin (FA), wherein the source/drain region (172) is on a side of the dummy gate stack (DGS);
depositing an inter-layer dielectric (164) to cover the source/drain region (172);
removing the dummy gate stack to leave a trench in the inter-layer dielectric (fig 17, GS1 in ILD 164); and 
forming a gate dielectric extending into the trench (fig 18, gate dielectric 144 in trench GS1). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the gate stack of Shero in 

As to claim 12, Shero in view of Wu and Ha disclose the method of claim 11 (paragraphs above).
Shero further discloses wherein the first treatment is performed at a temperature in a range between about 200C and about 550C ([0031]). 

As to claim 13, Shero in view of Wu and Ha disclose the method of claim 11 (paragraphs above).
Shero further discloses wherein the forming the first metal capping layer comprises depositing a TiN layer ([0052]-[0058]). 

As to claim 14, Shero in view of Wu and Ha disclose the method of claim 11 (paragraphs above).
Shero further discloses wherein the first treatment is performed without generating plasma from the first silicon-containing gas ([0036]). 

Allowable Subject Matter
Claims 1-3, 5-10 and 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 21.  Specifically, none of the prior art of record, especially closest prior art references Shero, Wu or Ha, teach the method of forming a semiconductor device comprising: performing a first treatment on a first metal capping layer using TiCl4; performing a second treatment on the first metal capping layer that has been treated by the first treatment, wherein the second treatment is performed using a silicon-containing gas, as recited in claim 1; or a method of forming a semiconductor device comprising: depositing a first metal capping layer and silicon-containing gas soaking process without vacuum break in between; oxidizing by performing a vacuum break; depositing a second metal capping layer over the silicon-oxide-containing layer, wherein the first metal capping layer and the second metal capping layer are formed of a same material, as recited in claim 21.  
Dependent claims 2-3, 5-10 and 22-27 are allowable because they are dependent from one of allowable independent claims 1 or 21.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/25/2021